Citation Nr: 0614608	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

In an April 2003 decision the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a back disorder.  The veteran 
perfected an appeal of that decision.  

In a November 2004 decision, the Board found that new and 
material evidence had been submitted and denied the veteran's 
claim for service connection on the merits.  In December 
2005, the United States Court of Appeals for Veterans Claims 
(Court) granted a Joint Motion for Remand, vacating and 
remanding the Board's decision.  In doing so, the Court left 
undisturbed the Board's finding that new and material 
evidence had been submitted.  The Court remanded the issue of 
entitlement to service connection for a back disorder to the 
Board for further action.  Copies of the Court's order and 
the Joint Motion have been included in the veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Joint Motion notes that it is unclear whether the 
veteran's VA medical records from the VA Medical Centers 
(VAMC) in Richmond, Virginia and Martinsburg, West Virginia 
had been properly requested.  

Pursuant to 38 C.F.R. § 3.159 (c)(2), VA will make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency.  VA may end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain them would be futile.  

The Board notes that the RO requested VA records from the 
VAMC in Richmond Virginia and Martinsburg, West Virginia.  
The Board also notes that the veteran was advised in October 
2003 that these facilities indicated no treatment for the 
veteran.  However, the time period requested by the RO was 
from 1960 to 1970.  The veteran has later indicated treatment 
in the 1980s.  Thus, to ensure VCAA compliance, on remand, 
the RO should request all treatment records dating from 1967, 
the date of the veteran's discharge, to the present be 
requested from these facilities, to include a search of the 
retired records of these facilities, if extant.  

Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  Thus, 
if attempts to obtain the above records are not fully 
successful, the RO should make a specific determination that 
any further attempt to obtain these records would be futile.

If additional relevant evidence is received in response to 
this remand, the RO should determine whether another VA 
opinion or examination is necessary to adjudicate the claim. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Although the 
veteran was advised of the elements necessary to prove 
service connection by way of a February 2003 letter, he was 
not advised as to the degree of disability or the effective 
date of an award.  Thus, on remand, corrective notice should 
be provided, that includes an explanation as to the type of 
evidence needed to establish the different degrees of a 
disability and the effective date of an award.  



Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
	
2.  The RO should obtain all VA 
treatment and hospital records from the 
VAMC in Richmond, Virginia and the VAMC 
in Martinsburg, West Virginia from 1967 
to the present, to include a search for 
retired records, and associate them with 
the veteran's claims file.  If efforts 
are not fully successful, the RO should 
render a specific determination that 
further attempts to obtain the records 
would be futile.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, to 
include a VA examination if, and only 
if, additional relevant evidence is 
received and the RO determines such is 
necessary, the RO should re-adjudicate 
the issue on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement 
of the Case and be given the opportunity 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





